DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on March 25, 2020.  Claims 1 – 20 are pending and examined below.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “vehicle bay” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 9, 14 – 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2021/0185886 A1 to Sibley et al. (herein after "Sibley et al. publication").
Note: Claim language is in bold typeface, and the examiner’s comments and cited passages from the prior art reference are in normal typeface.
As to claim 1,
the Sibley et al. publication discloses a method implementable to a horticultural operation comprising one or more local areas, the method implemented by a system configured to autonomously interact with the horticultural operation (see ¶47 – ¶58 and Fig. 1A), the method comprising: 
autonomously identifying the horticultural operation or a target located within the horticultural operation and an action to be performed with respect to the horticultural operation or target, the operation or target comprising at least one plant or a group of plants (see ¶47 – ¶58 and Fig. 1A); 
determining, based on the identifying, a local area of the horticultural operation, wherein the target is located within the local area (see ¶47 – ¶58 and Fig. 1A); 
associating the horticultural operation or target to at least one autonomous vehicle (see ¶47 – ¶58 and Fig. 1A); 
locating, by the at least one autonomous vehicle, the horticultural operation or target within the local area (see ¶47 – ¶58 and Fig. 1A); and 
performing the action with respect to the horticultural operation or target by the at least one autonomous vehicle (see ¶47 – ¶58 and Fig. 1A).

As to claim 3,
the Sibley et al. publication discloses using 3D data to map obstacles. (See ¶99 and ¶105.)




claim 9,
the Sibley et al. publication discloses the at least one autonomous vehicle is maneuvered based on one or more of GPS, GLONASS, RTK, inertial navigation, or visual odometry.  (See ¶68 and ¶69.)

As to claim 14,
the Sibley et al. publication discloses the action comprises collecting horticultural data pertinent to the target, the method further comprising transmitting the horticultural data to a system for analysis after the action is performed.  (See ¶56.)

As to claims 15 – 17,
the Sibley et al. publication discloses collecting horticultural data pertinent to the target, the method further comprising wirelessly transmitting the horticultural data to a data transfer station, a Wifi network, or to a cell tower, wherein the horticultural data comprises an image of the target. (See ¶56.)

As to claim 20,
the Sibley et al. publication discloses at least one autonomous vehicle configured to: 
interact with a horticultural operation (see Abstract and ¶47 – ¶49); 
identify the horticultural operation or a target located within the horticultural operation and an action to be performed with respect to the operation or target (see Abstract, ¶47 – ¶49 and ¶53); 
locate, based on the identification, the operation or target (see ¶47 – ¶58); and 
perform the action with respect to the target (see ¶47 – ¶58); 
wherein the action comprises capturing data usable to autonomously analyze conditions for one or more plants within the horticultural operation (see ¶47 – ¶58).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 – 7, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the Sibley et al. publication in view of U.S. Patent Application Publication No. 2018/0264954 A1 to Lamb (herein after "Lamb publication").
Note: Claim language is in bold typeface, and the examiner’s comments and cited passages from the prior art reference are in normal typeface.
As to claim 6,
the Sibley et al. publication discloses the invention substantially as claimed, including determining a quantity of autonomous vehicles needed for performing a mission, and assigning the mission to the number of autonomous vehicles.  (See ¶47 – ¶58 and Fig. 1A.)
The Sibley et al. publication, however, fails to specifically disclose the step of
performing a resource check for autonomous vehicles until a number of autonomous vehicles equal to or exceeding the quantity pass the resource check.
The Lamb publication, on the other hand, discloses that “[b]y comparing the agricultural parameters . . . vehicles from any of the portions may be navigated to the portion offering the greatest value--whether operating . . . contributing to the agricultural operations at Farm A, or contributing to the agricultural . . . at Farm B.” (See 40.)(Emphasis added.)  Such disclosure suggests performing a resource check for autonomous vehicles until a number of autonomous vehicles equal to or exceeding the quantity pass the resource check.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Sibley et al. publication to perform a resource check for autonomous vehicles until a number of autonomous vehicles equal to or exceeding the quantity pass the resource check, as suggested by the Lamb publication, in order to facilitate contributing to agricultural operations at various locations.

claim 7,
the Sibley et al. publication discloses the invention substantially as claimed, including determining a set of sub-tasks and a corresponding quantity of autonomous vehicles needed for performing a mission; dynamically assigning a sub-task to available autonomous vehicles that pass a resource check; and continuing to assign sub-tasks as autonomous vehicles become available until all sub-tasks of the set of sub-tasks have been completed.  (See ¶47 – ¶58 and Fig. 1A.)
The Sibley et al. publication, however, fails to specifically disclose the step of
performing a resource check on available autonomous vehicles
The Lamb publication, on the other hand, discloses performing a resource check. “By comparing the agricultural parameters with the grid parameters, before and/or after analysis thereof, vehicles from any of the portions may be navigated to the portion offering the greatest value--whether . . . contributing to the agricultural operations at Farm A, or contributing to the agricultural . . . at Farm B.” (See ¶40.)(Emphasis added.)  Such disclosure suggests performing a resource check for autonomous vehicles until a number of autonomous vehicles equal to or exceeding the quantity pass the resource check.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify the Sibley et al. publication to perform a resource check for autonomous vehicles until a number of autonomous vehicles equal to or exceeding the quantity pass the resource check, as suggested by the Lamb publication, in order to facilitate contributing to agricultural operations at various locations.


claim 18,
the Sibley et al. publication discloses a system (100)(see Fig. 1A and ¶47), comprising: 
one or more processors;
memory having instructions stored therein, wherein the instructions, when executed by the one or more processors, cause one or more processors to (see ¶49, which discloses that “vehicle 110 may include a mobility platform 114 that may provide logic (e.g., software or hardware, or both), and functionality and/or structure (e.g., electrical, mechanical, chemical, etc.) to enable vehicle 110 to navigate autonomously over one or more paths 119”, and ¶56, which discloses that “logic associated with . . . agricultural treatment delivery system 111 . . . may be configured to implement or facilitate implementation of simultaneous localization and mapping ("SLAM") to support autonomous navigation of vehicle 110, as well as autonomous operation of agricultural treatment delivery systems 111a and 111b. Hence, agricultural treatment delivery systems 111a and 111b may implement SLAM, or any other technique, to apply a treatment to an agricultural object autonomously” implicitly defines structure and functionality of memory having instructions stored therein, wherein the instructions can be executed by one or more processors)(Emphasis added): 
identify a horticultural operation or a target located within the horticultural operation and an action to be performed with respect to the horticultural operation or the target, the operation or target comprising at least one plant or a group of plants (see Abstract for autonomously identifying and delivering an agricultural treatment to an identified agricultural object; see also ¶47 – ¶49); 
determine, based on the identification, a local area of the operation or target; assign the target to at least one autonomous vehicle of the plurality of autonomous vehicles (see ¶53); 
locate, by the at least one autonomous vehicle based on the identification, the local area (see ¶53); and 
perform the action with respect to the operation or target by the at least one autonomous vehicle (see ¶53).
The Sibley et al. publication, however, fails to specifically disclose a vehicle bay for hosting a plurality of autonomous vehicles.
A vehicle bay for hosting a plurality of autonomous vehicles is old and well known, as demonstrated by the Lamb publication who discloses a vehicle bay (210) for housing a fleet of one or more autonomous electric vehicles (100A, 100B, 100C, 100D, 100E) “capable of performing agricultural functions as needed”.  (See ¶7, ¶13, ¶38 – ¶39 and Fig. 5.)   
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to modify and provide the Sibley et al. publication with a vehicle bay for hosting a plurality of autonomous vehicles, as taught by the Lamb publication, in order to operate as a distributed energy resource for both storing energy from and supplying energy the one or more autonomous electric vehicles.

As to claim 19,
the Sibley et al. publication discloses a plurality of cameras disposed across the horticultural operation, each of the plurality of cameras capable of monitoring one or more of the local areas and providing image data to the autonomous vehicles or the system.  (See ¶51.)

Claims 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over the Sibley et al. publication in view of U.S. Patent Application Publication No. 2021/0181750 A1 to Gogna et al. (herein after "Gogna et al. publication").
As to claim 2,
the Sibley et al. publication discloses the invention substantially as claimed, except for 
determining a path between the at least one autonomous vehicle and the local area, the path avoiding one or more restricted zones; wherein each of the one or more restricted zones is continuous and comprises at least a portion of the local area.
Determining a path avoiding one or more restricted zones between the at least one autonomous vehicle and the local area is old and well known, as demonstrated by the Gogna et al. publication who discloses a computer device that provides instructions to a vehicle to explicitly guide the vehicle past a blocked region.  (See ¶13.)  According to Gogna, “the computer device may determine a trajectory for the vehicle and provide the trajectory to the vehicle to cause the vehicle to avoid the blocked region.” (See ¶23.)  Such disclosure suggests the step of determining a path between the at least one autonomous vehicle and the local area, the path avoiding one or more restricted zones; wherein each of the one or more restricted zones is continuous and comprises at least a portion of the local area.


As to claim 4,
the modified Sibley et al. publication discloses the invention substantially as claimed, except for 
the one or more restricted zones comprising an identified object within the local area.  (See ¶47 – ¶58 and Fig. 1A.)
Acknowledging that one or more areas of a restricted zone comprises an identified object is considered within the skill of the art.   The Gogna et al. publication, for example, acknowledges that a restricted region comprises an obstruction. (See ¶13; see also ¶44 and ¶46.)  
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Sibley et al. publication where one or more restricted zones comprises an identified object within the local area, as suggested by the Gogna et al. publication, in order to navigate past a portion of the environment that impedes progress of the vehicle(s).

claim 5,
the modified Sibley et al. publication discloses the invention substantially as claimed, except for 
 the one or more restricted zones being determined based on an identified object within the local area.  (See ¶47 – ¶58 and Fig. 1A.)
Identifying one or more areas as a restricted zone based on the one or more zones comprising an identified object is considered within the skill of the art.   For instance, the Gogna et al. publication identifies a region in the environment as restricted because of an obstruction in that region.  (See ¶13; see also ¶44 and ¶46.)  
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify the Sibley et al. publication where one or more restricted zones are determined based on an identified object within the local area, as suggested by the Gogna et al. publication, in order to navigate past a portion of the environment that impedes progress of the vehicle(s).

Claims 10 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over the Sibley et al. publication in view of KR 101929129 B1 to Ham et al. (herein after "Ham et al. publication").
As to claims 10 – 13,
the Sibley et al. publication discloses the invention substantially as claimed, except for 
a plurality of beacons is disposed within the horticultural operation; and  83 Attorney Docket No. INPOO57USthe beacons are located at defined 3D positions and emits a respective signal, the signal comprising a self-identifying RF signal, temporal or spatial visual patterns that can be captured by a camera, and wherein the signal is usable by an autonomous vehicle to determine a location or a path.
The Ham et al. publication, however, discloses generating flight information for setting the material spraying area for an agricultural unmanned aerial vehicle based on a plurality of beacon signals received through a communication module.  (See Abstract.)  Such disclosure suggests providing a plurality of beacons within a horticultural operation, wherein the beacons are located at defined 3D positions and emits a respective signal, the signal comprising a self-identifying RF signal, temporal or spatial visual patterns that can be captured by a camera, and wherein the signal is usable by an autonomous vehicle to determine a location or a path.
It would have been obvious to one having ordinary skill in the art before the time the invention was filed to further modify and provide the Sibley et al. publication with a plurality of beacons disposed within the horticultural operation, wherein the beacons are located at defined 3D positions and emits a respective signal, the signal comprising a self-identifying RF signal, temporal or spatial visual patterns that can be captured by a camera, and wherein the signal is usable by an autonomous vehicle to determine a location or a path, as suggested by the Ham et al. publication, in order to control an agricultural chemical supply to a particular location.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's Note(s): The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or 
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art.  See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Preda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963).  Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art.  See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973).  Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references.  See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.                                                                                                                   

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on weekdays, Monday through Friday, between 9 a.m. and 5 p.m. at (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Electronic Communications
Prior to initiating the first e-mail correspondence with any examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP § 502.03 II. AJJ received e-mail messages including e-mail attachments shall be placed into this application’s record.

/RODNEY A BUTLER/Primary Examiner, Art Unit 3666